SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 25, 2007 First Federal Bankshares, Inc. (Exact name of registrant as specified in its charter) Delaware 0-25509 42-1485449 (State or other jurisdiction (Commission File No.) (I.R.S. Employer Identification No.) of incorporation) 329 Pierce Street, Sioux City, Iowa51101 (Address of principal executive offices) (712) 277-0200 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): oWritten communications pursuant to Rule 425 under the securities Act (12 C.F.R. 230.425) oSoliciting material pursuant to Rule 14a-2 under the Exchange Act (17 C.F.R. 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition On October 25, 2007, First Federal Bankshares, Inc. issued a press release regarding its results of operations and financial condition at and for the three months ended September 30, 2007.The text of the press release and a related financial supplement are included as Exhibit 99.1 to this report. The information included in the press release text and the financial supplement is considered to be “furnished” under the Securities Exchange Act of 1934.The Company will include final interim financial statements and additional analyses at and for the three months ended September 30, 2007, as part of its Form 10-Q covering that period. Item9.01. Financial Statements andExhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits: The following exhibit is being furnished herewith: Exhibit No. Exhibit Description 99.1 Press release text and financial supplement of First Federal Bankshares, Inc. dated October 25, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST FEDERAL BANKSHARES, INC. DATE:October 29, 2007 By: /s/Michael W. Dosland Michael W. Dosland President and Chief Executive Officer 2
